— Appeals (1) from an order of the Family Court of Schoharie County (Lamont, J.), entered October 25, 1984, which granted petitioner’s applications, in two proceedings pursuant to Social Services Law § 384-b, to adjudicate Sarah WW. and Christine XX., inter alia, permanently neglected children, and terminated respondents’ parental rights, and (2) from an order of said court, entered October 25, 1984, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 10, to adjudicate Kenneth XX., Jr., a neglected child.
Order in appeal No. 1 affirmed, without costs, upon the opinion of Family Court Judge Dan Lamont.
Order in appeal No. 2 affirmed, without costs. No opinion. Mahoney, P. J., Main, Casey, Weiss and Yesawich, Jr., JJ., concur.